


Exhibit 10.1

 

Execution Version

 

SUPPLEMENTAL SUPPORT AGREEMENT

 

SUPPLEMENTAL SUPPORT AGREEMENT, dated as of September 27, 2013 (this
“Agreement”), by and among CNH Global N.V., a Netherlands corporation
(“Global”), FI CBM Holdings N.V. (to be renamed CNH Industrial N.V. upon or
after the effectiveness of the Merger referred to below), a Netherlands
corporation (“Industrial”), and CNH Capital LLC, a Delaware limited liability
company (“CNHC”).

 

W I T N E S S E T H :

 

WHEREAS, Global and CNHC are parties to that certain Support Agreement, dated as
of November 4, 2011 (the “Support Agreement”);

 

WHEREAS, pursuant to the Merger Agreement, dated as of November 25, 2012 (the
“Merger Agreement”), by and among Fiat Industrial S.p.A., Fiat Netherlands
Holding N.V., Global and Industrial, Global shall merge with and into Industrial
(the “Merger”) and, upon the consummation of the Merger, the separate corporate
existence of Global shall cease and Industrial shall continue as the surviving
corporation; and

 

WHEREAS, Industrial and CNHC believe that it is in their respective best
interest for Industrial to expressly assume all of Global’s obligations under
the Support Agreement so as to demonstrate Industrial’s support for CNHC
following the Merger in connection with the matters contemplated by the Support
Agreement;

 

NOW, THEREFORE, in consideration of the foregoing, the mutual advantage and
benefit of the parties hereto and other good and valuable consideration, the
parties hereto agree as follows:

 

1.                                      Defined Terms.  Capitalized terms used
but not defined herein shall have the meanings assigned to them in the Support
Agreement.

 

2.                                      Assumption of Obligations; Successor
Substituted.  Industrial hereby expressly assumes, confirms and agrees to
perform and observe, effective as of the CNH Effective Time (as defined in the
Merger Agreement), all of the obligations, covenants, agreements, terms,
conditions, duties and liabilities of Global under the Support Agreement, with
the same force and effect as if Industrial had originally been a party thereto.
Industrial shall, from and after the CNH Effective Time, succeed to, and be
substituted for, and may exercise every right and power of, Global under the
Support Agreement.

 

3.                                      General.

 

(a)                                 Confirmation.  Except as expressly
supplemented hereby, the provisions of the Support Agreement shall remain in
full force and effect.

 

--------------------------------------------------------------------------------


 

(b)                                 Governing Law.  This Agreement shall be
governed by, and construed in accordance with, the laws of the State of New
York.

 

(c)                                  Successors and Assigns. This Agreement
shall be binding upon, and shall inure to the benefit of, Industrial and CNHC
and their respective successors and assigns.

 

(d)                                 Counterparts.  The parties hereto may sign
multiple counterparts of this Agreement. Each signed counterpart shall be deemed
an original, but all of them together represent one and the same instrument.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

 

 

CNH GLOBAL N.V.

 

 

 

 

 

By:

/s/ Andrea Paulis

 

Name:

Andrea Paulis

 

Title:

Treasurer

 

 

 

 

 

FI CBM Holdings N.V.

 

 

 

 

 

By:

/s/ Roberto Russo

 

Name:

Roberto Russo

 

Title:

Corporate Secretary

 

 

 

 

 

CNH Capital LLC

 

 

 

 

 

By:

/s/ Douglas MacLeod

 

Name:

Douglas MacLeod

 

Title:

Chief Financial Officer

 

[Supplemental Support Agreement]

 

--------------------------------------------------------------------------------
